DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I (claims 1-16 and 21-24) in the reply filed on April 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The references cited within the IDS documents submitted on April 16, 2020, July 15, 2021, and November 19, 2021 have been considered.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada et al. (US 8,552,492 B2, hereinafter referred to as ‘Sanada’).
As to claim 1, Sanada teaches an integrated circuit (IC) structure, which comprises: 
a substrate region (102) having a first doping type (104, p-type; see col. 5, lines 31-35) and comprising an upper surface; 
first and second regions within the substrate region (112 and 113), each of the first and second regions having a second doping type (n-type; see col. 5, lines 31-35) opposite the first doping type; and 
a gate conductor (122) comprising a plurality of conductive protrusions (see figure 1c) extending into the substrate region in a direction perpendicular to a plane of the upper surface, 
wherein 
the conductive protrusions of the plurality of conductive protrusions are electrically connected to each other (shown in figure 1c), and 
at least a portion of each conductive protrusion of the plurality of conductive protrusions is positioned between the first and second regions (see figure 2, line B—B, which is figure 1c).
As to claim 2, Sanada teaches the plurality of conductive protrusions (see figure 1c) are electrically isolated from the substrate region by a dielectric layer (120; see also column 6, lines 1-6).
As to claim 3, Sanada teaches the gate conductor (see 122 in figure 1c) further comprises a conductive region continuous (i.e. top planar portion above protrusions) with each conductive protrusion of the plurality of conductive protrusions and electrically isolated from the substrate region by the dielectric layer (120).
As to claim 9, Sanada teaches each conductive protrusion of the plurality of conductive protrusions has approximately a same length (as clearly shown in figure 1c).
//
Claims 1-3, 9, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu (US 2006/0084195 A1).
As to claim 1, Lyu teaches an integrated circuit (IC) structure (see figures 3 and 4B), which comprises: 
a substrate region (100) having a first doping type (paragraph 0047, p-type) and comprising an upper surface; 
first and second regions within the substrate region (photodiode and floating diffusion, see figure 3), each of the first and second regions having a second doping type (n-type; see paragraphs 0047 and 0049) opposite the first doping type; and 
a gate conductor (120) comprising a plurality of conductive protrusions (see figure 4B) extending into the substrate region in a direction perpendicular to a plane of the upper surface, 
wherein 
the conductive protrusions of the plurality of conductive protrusions are electrically connected to each other (shown in figures 3 and 4B), and 
at least a portion of each conductive protrusion of the plurality of conductive protrusions is positioned between the first and second regions (see figure 3, transfer transistor TG is between photodiode and floating diffusion).
As to claim 2, Lyu teaches the plurality of conductive protrusions (see figure 1c) are electrically isolated from the substrate region by a dielectric layer (126; paragraph 0049).
As to claim 3, Lyu teaches the gate conductor (120) further comprises a conductive region (120c) continuous with each conductive protrusion (120a, 120b) of the plurality of conductive protrusions and electrically isolated from the substrate region by the dielectric layer (126).
As to claim 9, Lyu teaches each conductive protrusion of the plurality of conductive protrusions has approximately a same length (as clearly shown in figure 4B).
As to claim 21, Lyu teaches an integrated circuit (IC) structure (see figures 3 and 4B), which comprises: 
a p-type substrate region (100, paragraph 0047) comprising an upper surface; 
n-type source and drain features (PD and FD, see figure 3; see also paragraphs 0047 and 0049) positioned within the substrate region; 
a gate conductor (120) comprising: 
a plurality of conductive protrusions (see figure 4B) extending into the substrate region perpendicular to the upper surface; and 
a conductive region (120c) extending above the upper surface and continuous with each conductive protrusion of the plurality of conductive protrusions (120a, 120b); and 
a dielectric layer (126) between the substrate region and each of the plurality of conductive protrusions and the conductive region, 
wherein at least a portion of each conductive protrusion of the plurality of conductive protrusions is positioned between the source and drain features (see figure 3, transfer transistor TG is between PD and FD).
As to claim 23, Lyu teaches the conductive protrusions of the plurality of conductive protrusions are arranged in rows and columns.  Lyu shows two conductive protrusions in figures 4B (and 4C).  Two conductive protrusions would be arranged as one column and two rows, or two columns and one row.    
As to claim 24, Lyu teaches an entirety of the conductive region (120c) is positioned above the upper surface (as shown in figure 4B).

Allowable Subject Matter
Claims 4, 6-8, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Claim 5 is also objected to, as being dependent upon an objected claim.)
//
Claims 10-16 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a pixel sensor circuit, particularly characterized by having:
a reset transistor coupled between the first power supply node and an internal node; and 
a transfer transistor coupled between the photodiode and the internal node, wherein the transfer transistor comprises multiple vertical gate structures configured to selectively couple the photodiode to the internal node, as recited within claim 10.  Claims 11-16 depend from claim 10.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812